Interview Summary
(Continuation Sheet)
	Mr. Wilt Called about the objection to the ADS set forth in the Aug 2021 Non Final Action. Mr. Wilt asked why the previous ADS submitted August 01, 2019 was incorrect when it appeared to be identical to the example in MPEP § 1451.  
I informed Mr. Wilt that the Examples in MPEP 1451 were not for filling the ADS. Rather, those examples where simply showing ways to avoid a Bauman application.  
For correct filing of an ADS I told Mr. Wilt he should refer to example in the Reissue Application Filing Guide found at the hyper link called out in MPEP § 1451:
https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
As noted therein, at p. 9, because the instant reissue application is a reissue of the original application and a continuing reissue application of the parent reissue. For example with regard to the instant reissue application the ADS should state: (1) “reissue of 11/578,090,” and (2) “continuation reissue of 15/462,419.”
Additionally Applicant should apply for a new filing receipt that will reflect the changes in the ADS.  
Mr. Wilt Stated that he would refer those examples in the filing guide when submitting a corrected ADS.


/NICK CORSARO/Primary Examiner, Art Unit 3992